IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,229-01




SONNY DALE MOORE, Relator

v.

PECOS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 2567 IN THE 83RD JUDICIAL DISTRICT COURT
FROM PECOS COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed three applications for a writ of habeas corpus
in the 83rd Judicial District Court of Pecos County, that more than 35 days have elapsed, and that
the applications have not yet been forwarded to this Court.  
             In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Pecos County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting copies of timely filed orders that designate issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims in the applications filed by Relator are not cognizable under Tex. Code Crim. Proc. art.
11.07, § 3; or stating that Relator has not filed applications for a writ of habeas corpus in Pecos
County. This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response. Such response shall be submitted within 30 days
of the date of this order.


Filed: August 11, 2010
Do not publish